DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 10 objected to because of the following informalities:  
I.	Claims 8 and 10, at lines 9 and 2, respectively, comprise grammatical errors including “the the” and “the a”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I. in claims 1, 8, and 15, the claim term “legacy processor” is unclear because while the term processor is well known, the specification provides that a legacy processor may be a “previous generation processor” in paragraph 0017.  The meets and bounds of what a previous generation processor comprises is unclear.  
II.	Claims 2-7, 9-14, and 16-20 are also rejected by virtue of their dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilmot (US Patent 10,802,852).

For purposes of examination, the claim term “legacy processor” is interpreted to be any processor.

As for claims 1-2, 4, 8-9, 11, 15-16, and 18, Wilmot discloses the invention as claimed, including:

1. A computer-implemented method of validating a computer processor, the computer-implemented method comprising: 
obtaining, by a computing system, core dump data including executable instructions corresponding to a code stored in a legacy processor [abstract; col. 2, lines 1-60; figs. 1 and 2]; 
simulating, by an instruction-level simulator, the executable instructions to generate a plurality of instruction traces [abstract; col. 2, lines 1-60; figs. 1 and 2]; 
executing, by a pre-silicon chip model simulator, the instruction traces to generate performance data [abstract; col. 2, lines 1-60; figs. 1 and 2; and col. 3, line 32 – col. 4, line 11]; and 
verifying the computer processor based at least in part on the performance data [col. 5, lines 45-59].  
2. The computer-implemented method of claim 1, wherein the performance data includes at least one of core application engine traces, all events traces (AETs), core nest traces, front side traces, and back side traces [abstract; col. 5, lines 29-59].  
4. The computer-implemented method of claim 1, wherein obtaining the core dump data comprises:  executing, by a debugger module included in the computing system, the executable instructions; stopping execution of the executable instruction at a location of interest in response to detecting a breakpoint; and performing a core dump that includes the core dump data corresponding to the location of interest [abstract; col. 2, lines 1-60; figs. 1 and 2; and col. 3, line 32 – col. 4, line 11].  
8. A system configured to validate a computer processor, the system comprising: 
a computing system configured to obtain core dump data including executable instructions corresponding to a code stored in a legacy processor [see as cited in claim 1]; 
an instruction-level simulator installed in the computing system, the instruction- level simulator configured to simulate the executable instructions to generate a plurality of instruction traces [see as cited in claim 1]; and 
a pre-silicon chip model simulator configured to execute the instruction traces to generate performance data, wherein the computer processor is verified based at least in part on the performance data [see as cited in claim 1].  
9. The system of claim 8, wherein the performance data includes at least one of core application engine traces, all events traces (AETs), core nest traces, front side traces, and back side traces [[see as cited in claim 12].  
11. The system of claim 8, wherein the computing system includes a debugger module that executes the executable instructions, detects a detecting a breakpoint in the while executing the executable instructions, stops execution of the execution of the executable instruction at a location of interest in response to detecting the break point, and performs a core dump that includes the core dump data corresponding to the location of interest [[see as cited in claim 4].  
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
obtaining, by a computing system, core dump data including executable instructions corresponding to a code stored in a legacy processor, the core dump data including at least one of instruction pages, data pages, and register values [see as cited in claim 1, especially, col. 3, line 32 – col. 4, line 11]; 
simulating, by an instruction-level simulator, the executable instructions to generate a plurality of instruction traces [see as cited in claim 1]; 
executing, by a pre-silicon chip model simulator, the instruction traces to generate performance data [see as cited in claim 1]; and 
verifying the computer processor based at least in part on the performance data [see as cited in claim 1].  
16. The computer program product of claim 15, wherein the performance data includes at least one of core application engine traces, all events traces (AETs), core nest traces, front side traces, and back side traces [see as cited in claim 2].  
18. The computer program product of claim 15, wherein obtaining the core dump data comprises: executing, by a debugger module included in the computing system, the executable instructions; stopping execution of the executable instruction at a location of interest in response to detecting a breakpoint; and performing a core dump that includes the core dump data corresponding to the location of interest [see as cited in claim 4].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 10, 12-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot (US Patent 10,802,852) in view of Nakagawa (US Publication 2015/0095626).

As for claims 3, 5-7, 10, 12-14, 17, and 19-20, Wilmot discloses the invention substantially as claimed, including the computer implemented method, system, and computer readable medium as cited above in the rejection of claims 1-2, 4, 8-9, 11, 15-16, and 18 above.  Wilmot also discloses:

3. The computer-implemented method of claim 1, wherein simulating the executable instructions comprises: 
generating a customized operating system (OS) harness [col. 3, lines 10-24, and col. 3, line 32 – col. 4, line 11]; 
loading the customized OS harness in the instruction-level simulator [col. 3, lines 10-24, and col. 3, line 32 – col. 4, line 11]; 
6. The computer-implemented method of claim 5, wherein the core dump data includes at least one of instruction pages, data pages, and register values [col. 3, line 32 – col. 4, line 11].  
10. The system of claim 8, wherein the computing system loads a customized operating system (OS) harness in the instruction-level simulator [see as cited in claim 3], and
13. The system of claim 12, wherein the core dump data includes at least one of instruction pages, data pages, and register values [col. 3, line 32 – col. 4, line 11].  
17. The computer program product of claim 15, wherein simulating the executable instructions comprises: generating a customized operating system (OS) harness [see as cited in claim 3]; 
loading the customized OS harness in the instruction-level simulator [see as cited in claim 3].

Wilmot does not specifically disclose:
[claim 3] running, via the customized OS harness, a set number of loops of the executable instructions.  
5. The computer-implemented method of claim 4, wherein the breakpoint is located prior to entering an inner loop included in the executable instructions.  
7. The computer-implemented method of claim 6, wherein generating the customized OS harness includes generating a virtual translation table based on the location of interest.  
[claim 10]  wherein a customized operating system (OS) harness runs a set number of loops of the executable instructions.  
12. The system of claim 11, wherein the breakpoint is located prior to entering an inner loop included in the executable instructions.  
14. The system of claim 13, wherein the customized OS harness includes a virtual translation table based on the location of interest.  
[claim 17] running, via the customized OS harness, a set number of loops of the executable instructions.  
19. The computer program product of claim 18, wherein the breakpoint is located prior to entering an inner loop included in the executable instructions.  
20. The computer program product of claim 15, wherein generating the customized OS harness includes generating a virtual translation table based on the location of interest.  

Nakagawa discloses:
[claim 3] running, via the customized OS harness, a set number of loops of the executable instructions fig. 9; fig. 11, fig. 17; paragraphs 0008, 0052, 0058 - where the process is shown to be part of an OS process and fault table generation, and the trace setting process and trace building management table set the number of loops of instruction executions].  
5. The computer-implemented method of claim 4, wherein the breakpoint is located prior to entering an inner loop included in the executable instructions [paragraphs 0104-0107].  
7. The computer-implemented method of claim 6, wherein generating the customized OS harness includes generating a virtual translation table based on the location of interest [fig. 9, 11 - trace table and building process disclose the virtual translation table based on a location of interest, e.g. an exception of interest].  
[claim 10] wherein a customized operating system (OS) harness runs a set number of loops of the executable instructions [see as cited in claim 3].  
12. The system of claim 11, wherein the breakpoint is located prior to entering an inner loop included in the executable instructions [see as cited in claim 5].  
14. The system of claim 13, wherein the customized OS harness includes a virtual translation table based on the location of interest [see as cited in claim 7].  
[claim 17] running, via the customized OS harness, a set number of loops of the executable instructions [see as cited in claim 3].  
19. The computer program product of claim 18, wherein the breakpoint is located prior to entering an inner loop included in the executable instructions [see as cited in claim 5].  
20. The computer program product of claim 15, wherein generating the customized OS harness includes generating a virtual translation table based on the location of interest [see as cited in claim 7].  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 3, 2022